DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 69 are objected to because of the following informalities:  In claim 69 the claim limitation needs to end with a “.”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A first probe (Claim 1, 6, 7, 23, 24, 68-69), second probe (Claim 1, 6, 7, 23, 24, 68-69), .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, 14-15, 19, 22-24, 27, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear in the claim limitations and specification how the first and second size distribution have an average or the first average is less than the second average. Therefore it is unclear to one skilled in the art how this is accomplished from the claimed limitations in view of the specification. Claims 2-7, 11, 14-15, 19, 22-24, 27, 29, 68, 69 are rejected because they depend on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 19, 22, 29, 33-35, 39, 48, 54, 63, 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerni (2003/0032366).
Claim 1, 33
 	Cerni (2003/0032366) discloses a method and apparatus having a first probe (Fig. 4, Ref. 1214a, 1208a, 1220a) configured to determine a first parameter set of a plurality of first small particles in said liquid sample (Para. 0039), said first particles being characterized by a size characteristic selected from a first size range (Para. 0039); wherein said first parameter set comprises a first size distribution (particle size distribution) and a first concentration (particle volume extinction) (Para. 0038-0039); and a second probe (Fig. 4, Ref. 1214b, 1208b, 1220b) configured to determine a second parameter set of one or more second large particles in said liquid sample (Para. 0039), said second particles being characterized by a size characteristic selected from a second size range (Para. 0039); wherein said second parameter set comprises a second size distribution (particle size distribution) and a second concentration (particle volume extinction) (Para. 0038-0039). In regards to the “first size distribution has an average first size and said second size distribution has an average second size, and said average first size is less than said average second size, and said first concentration is greater than said second concentration”, the office is giving no patentable weight to the limitations since they are unclear as indicated in the 112(b) rejected listed above.  
 
    PNG
    media_image1.png
    520
    817
    media_image1.png
    Greyscale

Claim 2, 34
 	Cerni (2003/0032366) discloses the first size range and the second size range overlap (Para. 0005; it is inherent in the prior art that the sizes overlap since the CMP slurry comes from the same source Ref. 1206).
Claim 3, 35
 	Cerni (2003/0032366) discloses the first size range does not overlap with the second size range (Para. 0005; it is inherent in the prior art that the sizes do not overlap since the CMP slurry comes from the same source Ref. 1206).  
Claim 6
 	Cerni (2003/0032366) discloses each of said first probe and said second probe is independently selected from the group consisting of a light scattering probe, a light side scattering probe, a highly parallel light scattering probe, a near forward light scattering probe, a dynamic light scattering probe, a light diffraction probe, a laser diffraction probe, a laser scattering probe, an electroresistance probe, an electrostatic probe, a magnetic probe, a magnetoresistance probe, a pressure probe, flowrate probe, an acoustic probe, an ultrasonic probe, a pulsed Doppler acoustic probe, a structured laser beam probe, a light obscuration probe, an interferometry probe, an aerosolized condensation particle counter, a Coulter counter, an electrophoresis-based particle counter, a photoacoustic probe, a laser induced breakdown detection probe, an inductively coupled plasma mass spectrometry (ICP/MS) probe, and any combination thereof (See title of invention and Abstract).  
Claim 7, 39

Claim 19, 48
 	Cerni (2003/0032366) discloses a sample chamber (Fig. 4, Ref. 1208) configured to receive said liquid sample continuously (slurry) to continuously monitor said first parameter (Fig. 4, Ref. 1208a) set and the second parameter set (Fig. 4, Ref. 1208b).
Claim 22, 54
 	Cerni (2003/0032366) discloses a flow rate of said liquid sample in said system is changeable (Para. 0032).  
Claim 29, 63
 	Cerni (2003/0032366) discloses said liquid sample is a slurry (See Fig. 4; CMP Slurry). 
Claim 68 
 	Cerni (2003/0032366) discloses the second probe is a light scattering probe (Fig. 4, Ref. 1214a)(Para. 0035), an ultrasonic probe, a dynamic light scattering probe or a light obscuration probe.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11, 14-15, 23, 27, 36, 46-47, 55-56, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerni (2003/0032366).
Claims 4-5, 11, 36
	Cerni (2003/0032366) discloses the claimed invention except for the first size range is characterized by a size that is less than or equal to 200 nm; the second size-size is characterized by a size that is greater than 200 nm; first size range is characterized by a size that is selected from the range of 2 nm to 100 nm and 3wherein said second size range is characterized by a size that is greater than 500 nm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Cerni (2003/0032366) with the different size ranges of the listed above since it was well known in the art that using different size ranges allows the device to be used in different application, therefore making the device more marketable. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 14-15, 46-47
	Cerni (2003/0032366) discloses the claimed invention except for said first probe is configured to have a concentration detection range selected from the range of 103 particles/mL to 1015 particles/mL or said second probe is configured to have a concentration detection range selected from the range of 0.01 particle/mL to 105 particles/mL. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Cerni (2003/0032366) with the different concentration detection ranges since it was well known in the art that using different concentration ranges increases the reliability of calculating the concentration detection range since more data can be collected over a large range, 
Claim 23, 55
 	Cerni (2003/0032366) discloses the claimed invention except for measuring is independently characterized by a measurement time selected from the range of 1 microsecond to 60 minutes. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Cerni (2003/0032366) with the time range listed above since it was well known in the art that using a measurement time allows for more accurate analysis of the liquid at a time period, therefore improving measurement accuracy at a given time. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 27
	Cerni (2003/0032366) discloses the claimed invention except for the liquid sample has a volume selected from the range of 1 uL to 1 L and the flow rate selected from a range of 0.1 to 1000 mL/min. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Cerni (2003/0032366) wit the different flow rates since it was well known in the art that that using different flow rates for different sized particles allows reliable detection, therefore improving the measurement results. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim 56
	Cerni (2003/0032366) discloses the claimed invention except for said step of feeding comprises flushing a sample chamber of said system with a reference liquid sample or with a blank liquid sample. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Cerni (2003/0032366) with the step of flushing since it was well known in the art that flushing the chamber with a reference liquid prepares the chamber for a different measurement, therefore allowing the device to continually measure samples which increases the amount of samples measured over a given amount of time. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 69
	Cerni (2003/0032366) discloses the claimed invention except for the first probe is an ultrasonic probe and the second probe is a light scattering probe; or the first probe is a dark beam probe and the second probe is a light obscuration probe; or the first probe is a dynamic light scattering probe and the second probe is a light obscuration probe. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Cerni (2003/0032366) with the different combination of probes listed above since it was well known in the art that different probes would provide different types of measurement data, therefore providing more accurate information about the sample. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 24, 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 24, 57, the prior art fails to disclose or make obvious the first probe is configured to measure said first parameter set in a first liquid fraction of said liquid sample, said first liquid fraction having a volume less than a volume of said liquid sample; and wherein said second probe is configured to measure said second parameter set in a second liquid fraction of said liquid sample, said second liquid fraction having a volume less than a volume of said liquid sample wherein a flow rate of said second liquid traction is greater than a flow rate of said first liquid fraction; the system further comprising a first sample chamber having said first liquid fraction and a second sample chamber having said second liquid fraction; or a step of splitting said liquid sample into a first liquid fraction and a second liquid fraction wherein said step of measuring said first parameter set is liquid fraction and said step of measuring said second parameter set is performed on said second liquid fraction; and said step of feeding comprises changing a flow rate of said first liquid fraction or said second liquid fraction independently of said second liquid fraction or said first liquid and in combination with the other recited limitations of claim 1, 33. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        October 21, 2021